Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered March 29, 2002. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of criminal possession of stolen property in the third degree (Penal Law § 165.50). We conclude that County Court properly denied the motion of defendant seeking to suppress his inculpatory statements to police. We reject the contention of defendant that his statements should be suppressed based on his representation by counsel in an unrelated criminal proceeding (see People v Burdo, 91 NY2d 146, 149-150 [1997]) inasmuch as “there is no evidence in the *1101record that the interrogating police officers had any knowledge ... of defendant’s representation by counsel therein” (People v Johnson, 61 NY2d 932, 934 [1984]; see People v Williams, 263 AD2d 772, 774 [1999], lv denied 94 NY2d 831 [1999]). We further conclude that the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Lawton and Hayes, JJ.